EXHIBIT 10.5

 

Director Compensation Letter

 

[Month]       , 2005

 

Name

Address

 

Re:   Payment of director compensation

 

Dear                   :

 

Based on our understanding of your obligations to [Fund], and consistent with
past practice, any compensation earned by you in connection with your service as
a member of the Board of Directors of the Company is to be paid to [Fund].  This
letter is to memorialize that understanding.  Any fees or compensation that
would otherwise be payable to you as a member of the Board or as a member or
chairman of any committee of the Board will be paid directly to [Fund].

 

Any compensation paid generally to the members of the Board in the form of
equity will be paid in cash of equivalent value to [Fund].  In the event of the
termination of your directorship with the Company, all payment obligations of
the Company hereunder shall cease.  Please execute and return this Agreement to
the attention of the General Counsel.  The attached copy of this letter
agreement is for your records.

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By

 

 

 

[name and title]

 

 

 

 

 

 

 

[director’s name]

 

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------